 Exhibit 10.3

 

EXECUTION COPY

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of July 31, 2015 by each of John G. Gulbin, III, an
individual residing in the State of Colorado (“Gulbin”), and Tempus Intermediate
Holdings, LLC, a Delaware limited liability company (“Tempus Jets”, and together
with Gulbin, the “Subject Parties”), in favor of and for the benefit of Tempus
Applied Solutions Holdings, Inc., a Delaware corporation (“Pubco”), Tempus
Applied Solutions, LLC, a Delaware limited liability company (the “Company”),
and each of their respective present and future successors and direct and
indirect Subsidiaries (collectively, the “Covered Parties”). Certain capitalized
terms used in this Agreement are defined in Section 7(l) below.

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
January 5, 2015 (as amended, including by the First Amendment to Agreement and
Plan of Merger, dated as of March 20, 2015, the Second Amendment to Agreement
and Plan of Merger, dated as of June 10, 2015, and the Third Amendment to
Agreement and Plan of Merger, dated effective as of July 15, 2015, the “Merger
Agreement”), by and among the Company, the members of the Company identified
therein prior to giving effect to the Transactions (as defined below), including
Gulbin (the “Members”), the Members’ Representative named therein, Chart
Acquisition Corp., a Delaware corporation (“Chart”), Pubco, Chart Merger Sub
Inc., a Delaware corporation (“Chart Merger Sub”), TAS Merger Sub LLC, a
Delaware limited liability company (“Company Merger Sub”), Chart Financing Sub
Inc., a Delaware corporation (“Chart Financing Sub”), TAS Financing Sub Inc., a
Delaware corporation (“Company Merger Sub”), Chart Acquisition Group, LLC in its
capacity thereunder as the representative for the equityholders of Chart and
Pubco (other than the Members and their successors and assigns) (the “Chart
Representative”), and the Warrant Offerors named therein, (i) both Chart Merger
Sub and Chart Financing Sub will merge with and into Chart, with Chart being the
surviving entity and a wholly-owned subsidiary of Pubco, and with (A) former
Chart shareholders and warrantholders receiving newly issued shares of common
stock of Pubco and warrants to acquire common stock of Pubco, respectively, and
(B) former Chart Financing Sub shareholders receiving newly issued shares of
common stock of Pubco and warrants to acquire either common stock or preferred
stock of Pubco, (ii) both Company Merger Sub and Company Financing Sub will
merge with and into the Company, with the Company being the surviving entity and
a wholly owned-subsidiary of Pubco, and with (A) the Members receiving newly
issued shares of common stock of Pubco and (B) former Company Financing Sub
shareholders receiving newly issued shares of common stock of Pubco, shares of
preferred stock of Pubco and warrants to acquire either common stock or
preferred stock of Pubco, and (iii) Pubco will become a publicly traded company;

 

WHEREAS, the Company is engaged in the business of providing, directly or
indirectly, to or through the United States government and its
instrumentalities, foreign governments and their instrumentalities, heads of
state, private businesses and others, turnkey and customized aircraft design,
engineering, modification and integration services and operations solutions that
support aircraft mission requirements, including without limitation any charter
brokerage, crew, flight planning, fueling, regulatory, customs, maintenance and
insurance services provided in connection therewith (the “Business”);

 

WHEREAS, Gulbin, along with the other Members, are also members of Tempus Jets,
and the Company was formed by Gulbin and the other Members in December 2014 as a
new start-up sister company to Tempus Jets to focus on the Business, for which
Tempus Jets was previously prevented from competing, with Gulbin focusing on
Tempus Jets’ business and other Members being actively involved in the Business
through the Company;

 

 

 

 

WHEREAS, the Merger Agreement requires as a condition to Chart’s and Pubco’s
obligations to consummate the mergers and the other transactions contemplated by
the Merger Agreement (the “Transactions”) that the Subject Parties execute and
deliver this Agreement;

 

WHEREAS, Pubco, as a material inducement to consummate the Transactions, and to
enable Pubco to secure more fully for itself, its Subsidiaries and its
shareholders the benefits of the Transactions, requires that the Subject Parties
enter into this Agreement; and

 

WHEREAS, Gulbin, as a Member, and the members of Tempus Jets will receive a
material benefit from the Transactions.

 

NOW, THEREFORE, in order to induce Pubco to consummate the Transactions, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Subject Parties hereby agree as follows:

 

  1. Restriction on Competition.

 

(a)            Restriction. Each Subject Party agrees that from the date of the
consummation of the Transactions (the “Closing Date”) until the four (4) year
anniversary of the Closing Date (such period, the “Restricted Period”), such
Subject Party will not, without the prior written consent of Pubco (which may be
withheld in its sole discretion), anywhere in the United States or elsewhere in
the world, directly or indirectly, engage in the Business (other than, with
respect to Gulbin, through the Covered Parties) or own, manage, finance or
control, or become engaged or serve as an officer, director, employee, member,
partner, agent, consultant, advisor or representative of, an entity (other than
a Covered Party) that engages in the Business (a “Competitor”); provided,
however, that such Subject Party may own, as a passive investment, equity
interests of any Competitor if (A) such equity interests are listed on a
national securities exchange in the United States; and (B) such Subject Party,
together with any of such Subject Party’s Affiliates, owns beneficially
(directly or indirectly) less than three percent (3%) of the total issued and
outstanding equity interests of such entity.

 

(b)            Acknowledgment. Each Subject Party acknowledges and agrees, based
upon the advice of legal counsel and/or such Subject Party’s own education,
experience and training, that (i) such Subject Party possesses knowledge of
confidential information of the Company and the Business, (ii) such Subject
Party’s execution of this Agreement is a material inducement to Pubco to
consummate the Transactions and to realize the Company’s goodwill, for which
such Subject Party (or the members thereof) will receive a substantial direct or
indirect financial benefit, and that Pubco would not have entered into the
Merger Agreement or consummated the Transactions but for such Subject Party’s
agreements set forth in this Agreement; (iii) it would impair the goodwill of
the Company and reduce the value of the assets of the Company and cause serious
and irreparable injury if any Subject Party were to use such Subject Party’s
ability and knowledge by engaging in the Business in competition with a Covered
Party, and/or to otherwise breach the obligations contained herein and that the
Covered Parties would not have an adequate remedy at law because of the unique
nature of the Business, (iv) such Subject Party has no intention of engaging in
the Business during the Restricted Period, (v) the relevant public policy
aspects of restrictive covenants, covenants not to compete and non-solicitation
provisions have been discussed, and every effort has been made to limit the
restrictions placed upon such Subject Party to those that are reasonable and
necessary to protect the Covered Parties’ legitimate interests, (vi) the Covered
Parties conduct and intend to conduct the Business everywhere in the world and
compete with other businesses that are or could be located in any part of the
world, (vii) the foregoing restrictions on competition are fair and reasonable
in type of prohibited activity, geographic area covered, scope and duration,
(viii) the consideration provided to the Subject Parties under this Agreement
and the Merger Agreement is not illusory, and (ix) such provisions do not impose
a greater restraint than is necessary to protect the goodwill or other business
interests of the Covered Parties.

 

2

 

 

  2. No Solicitation; No Disparagement.

 

(a)            No Solicitation of Employees and Consultants. Each Subject Party
agrees that, during the Restricted Period, such Subject Party will not, without
the prior written consent of Pubco (which may be withheld in its sole
discretion), either on its own behalf or on behalf of any other Person, directly
or indirectly: (i) hire or engage as an employee, independent contractor,
consultant or otherwise any Person who was an employee, consultant or
independent contractor of the Covered Parties as of the Closing Date or within
the one (1) year period preceding the Closing Date (any such Persons, “Covered
Party Personnel”); (ii) solicit, induce, encourage or otherwise cause (or
attempt to do any of the foregoing) any Covered Party Personnel to leave the
service (whether as an employee, consultant or independent contractor) of any
Covered Party; or (iii) in any way interfere with or attempt to interfere with
the relationship between any Covered Party Personnel and any Covered Party;
provided, however, (i) no Subject Party will be deemed to have violated this
Section 2(a) if any Covered Party Personnel voluntarily and independently
solicits an offer of employment from such Subject Party (or other Person whom
such Subject Party is acting on behalf of) by responding to a general
advertisement or solicitation program conducted by or on behalf of such Subject
Party (or such other Person whom such Subject Party is acting on behalf of) that
is not targeted at such Covered Party Personnel or Covered Party Personnel
generally, so long as such Covered Party Personnel is not hired; and (ii) the
foregoing will not prohibit a Subject Party from using the same professional
advisors as the Covered Parties (unless such use would prevent a Covered Party
from using such professional advisor as a result of any ethical conflicts in
accordance with such advisor’s professional standards).

 

(b)            Non-Solicitation of Customers and Suppliers. Each Subject Party
agrees that, during the Restricted Period, such Subject Party will not, without
the prior written consent of Pubco (which may be withheld in its sole
discretion), individually or on behalf of any other Person, directly or
indirectly: (i) solicit, induce, encourage or otherwise cause (or attempt to do
any of the foregoing) any Person who was an actual customer or client (or
prospective customer or client with whom a Covered Party actively marketed or
made or taken specific action to make a proposal) of a Covered Party as of or
within the one (1) year period preceding the Closing Date (a “Covered Customer”)
to (A) cease being, or not become, a client or customer of any Covered Party
with respect to or relating to the Business or (B) reduce the amount of business
of such Covered Customer with any Covered Party, or otherwise alter such
business relationship in a manner adverse to any Covered Party, in either case,
with respect to or relating to the Business; (ii) interfere with or disrupt (or
attempt to interfere with or disrupt) the contractual relationship between any
Covered Party and any Covered Customer; (iii) divert any business with any
Covered Customer relating to the Business from a Covered Party; (iv) solicit for
business, provide services to, engage in or do business with, any Covered
Customer for products or services that are part of the Business; or (v)
interfere with or disrupt (or attempt to interfere with or disrupt), any Person
that was a vendor, supplier, distributor, agent or other service provider of a
Covered Party at the time of such interference or disruption, for a purpose
competitive with a Covered Party as it relates to the Business.

 

(c)            Non-Disparagement. Each Subject Party agrees that from and after
the Closing Date such Subject Party will not directly or indirectly engage in
any conduct that involves the making or publishing (including through electronic
mail distribution or online social media) of any written or oral statements or
remarks (including the repetition or distribution of derogatory rumors,
allegations, negative reports or comments) that are disparaging, deleterious or
damaging to the integrity, reputation or good will of one or more Covered
Parties or their respective management, officers, employees, independent
contractors or consultants. Notwithstanding the foregoing, subject to Section 3
below, the provisions of this Section 2(c) shall not restrict any Subject Party
from providing truthful testimony or information in response to a subpoena or
investigation by a governmental authority or in connection with any legal action
by such Subject Party against any Covered Party that is asserted by such Subject
Party in good faith.

 

3

 

 

3.            Confidentiality. From and after the Closing Date, each Subject
Party will, and will cause each of its Representatives to, keep confidential and
not directly or indirectly use, disclose, reveal, publish, transfer or provide
access to, any and all Covered Party Information without the prior written
consent of Pubco (which may be withheld in its sole discretion). As used in this
Agreement, “Covered Party Information” means all material and information
relating to the business, affairs and assets of any Covered Party, including
material and information that concerns or relates to such Covered Party’s
bidding and proposal, technical, computer hardware or software, administrative,
management, operational, data processing, financial, marketing, sales, human
resources, business development, planning and/or other business activities,
regardless of whether such material and information is maintained in physical,
electronic, or other form, that is: (A) gathered, compiled, generated, produced
or maintained by such Covered Party through its Representatives, or provided to
such Covered Party by its suppliers, service providers or customers; and (B)
intended and maintained by such Covered Party or its Representatives, suppliers,
service providers or customers to be kept in confidence. The obligations set
forth in this Section 3 will not apply to any Covered Party Information where
any Subject Party can prove that such material or information: (i) is known or
available through other lawful sources not bound by a confidentiality agreement
with, or other confidentiality obligation to, any Covered Party; (ii) is or
becomes publicly known through no fault of, or other wrongdoing by, such Subject
Party or any of its Representatives; (iii) is already in the possession of such
Subject Party at the time of disclosure through lawful sources not bound by a
confidentiality agreement or other confidentiality obligation, and through no
fault of such Subject Party or any of its Representatives; or (iv) is required
to be disclosed pursuant to an order of any administrative body or court of
competent jurisdiction (provided that (A) the applicable Covered Party is given
reasonable prior written notice, (B) such Subject Party cooperates (and causes
its Representatives to cooperate) with any reasonable request of any Covered
Party to seek to prevent or narrow such disclosure and (C) if after compliance
with clauses (A) and (B) such disclosure is still required, such Subject Party
and its Representatives only disclose such portion of the Covered Party
Information that is expressly required by such order, as it may be subsequently
narrowed).

 

4.            Representations and Warranties. Each Subject Party hereby
represents and warrants, to and for the benefit of the Covered Parties as of the
date of this Agreement and as of the Closing Date, that: (a) such Subject Party
has full power and capacity to execute and deliver, and to perform all of such
Subject Party’s obligations under, this Agreement; and (b) neither the execution
and delivery of this Agreement nor the performance of such Subject Party’s
obligations hereunder will result directly or indirectly in a violation or
breach of any agreement or obligation by which such Subject Party is a party or
otherwise bound. By entering into this Agreement, each Subject Party certifies
and acknowledges that such Subject Party has carefully read all of the
provisions of this Agreement, and that such Subject Party voluntarily and
knowingly enters into this Agreement.

 

5.            Remedies. The covenants and undertakings of the Subject Parties
contained in this Agreement relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Agreement
may cause irreparable injury to the Covered Parties, the amount of which may be
impossible to estimate or determine and which cannot be adequately compensated.
Each Subject Party agrees that, in the event of any breach or threatened breach
by such Subject Party of any covenant or obligation contained in this Agreement,
each applicable Covered Party will be entitled to seek and, if awarded by a
court of competent jurisdiction or as provided in Section 7(e) below, obtain the
following remedies (in addition to, and not in lieu of, any other remedy at law
or in equity that may be available to the Covered Parties, including monetary
damages), and a court of competent jurisdiction may award: (i) an injunction,
restraining order or other equitable relief restraining or preventing such
breach or threatened breach, without the necessity of proving actual damages or
posting bond or security, which each Subject Party expressly waives; and (ii)
recovery of the Covered Party’s attorneys’ fees and costs incurred in enforcing
the Covered Party’s rights under this Agreement. Each Subject Party hereby
acknowledges and agrees that in the event of any breach of this Agreement, any
value attributed or allocated to this Agreement under the Merger Agreement shall
not be considered a measure of, or a limit on, the damages of the Covered
Parties.

 

4

 

 

6.            Survival of Obligations. The expiration of the Restricted Period
will not relieve any Subject Party of any obligation or liability arising from
any breach by such Subject Party of this Agreement during the Restricted Period.
Each Subject Party further agrees that the time period during which the
covenants contained in Section 1 and Section 2 of this Agreement will be
effective will be computed by excluding from such computation any time during
which such Subject Party is in violation of any provision of such Sections.

 

7.            Miscellaneous.

 

(a)            Notices. Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (i) when received if given in person or by courier or a courier
service, (ii) on the date of transmission if sent by facsimile or email (with
affirmative confirmation of receipt, and provided, that the party providing
notice shall within two (2) Business Days provide notice by another method under
this Section 7(a)) or (iii) three (3) Business Days after being deposited in the
U.S. mail, certified or registered mail, postage prepaid:

 

 

    If to Pubco (or any other Covered Party), to: with a copy (that will not
constitute notice) to:     Tempus Applied Solutions Holdings, Inc. Ellenoff
Grossman & Schole LLP 555 5th Avenue, 19th Floor 1345 Avenue of the Americas,
11th Floor New York, NY 10017 New York, NY 10105 Attention: Joseph Wright
Attention: Douglas S. Ellenoff, Esq. Telephone: (212) 350-8205   Richard
Baumann, Esq. Facsimile: (212) 350-8299 Telephone: (212) 370-1300 E-mail:
jwright@chartgroup.com Facsimile: (212) 370-7889     E-mail: ellenoff@egsllp.com
      rbaumann@egsllp.com                 If to Gublin, to: with a copy (that
will not constitute notice) to:     John G. Gulbin, III Alston & Bird LLP 12260
E. Control Tower Road 101 S. Tryon St., Suite 4000 Englewood, CO 80112
Charlotte, NC 28280-4000 Telephone: (303) 784-7509 Attention: Gary C. Ivey, Esq.
Email: jgulbin@tempusjets.com   T. Scott Kummer, Esq.     Telephone:
704-444-1090     Facsimile: 704-444-1690     E-mail: gary.ivey@alston.com      
scott.kummer@alston.com        

 

5

 

 

    If to Tempus Jets, to: with a copy (that will not constitute notice) to:    
Tempus Intermediate Holdings, LLC Alston & Bird LLP 12260 E. Control Tower Road
101 S. Tryon St., Suite 4000 Englewood, CO 80112 Charlotte, NC 28280-4000
Attention: President Attention: Gary C. Ivey, Esq. Telephone: (303) 799-9999  
T. Scott Kummer, Esq.     Telephone: 704-444-1090     Facsimile: 704-444-1690  
  E-mail: gary.ivey@alston.com       scott.kummer@alston.com        

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

(b)            Integration and Non-Exclusivity. This Agreement contains the
entire agreement between the Subject Parties and the Covered Parties concerning
the subject matter hereof. Notwithstanding the foregoing, the rights and
remedies of the Covered Parties under this Agreement are not exclusive of or
limited by any other rights or remedies which they may have, whether at law, in
equity, by contract or otherwise, all of which will be cumulative (and not
alternative). Without limiting the generality of the foregoing, the rights and
remedies of the Covered Parties, and the obligations and liabilities of each
Subject Party, under this Agreement, are in addition to their respective rights,
remedies, obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) otherwise conferred by
contract, including written agreement between the Subject Parties and any of the
Covered Parties. Nothing in the Merger Agreement will limit any of the
obligations, liabilities, rights or remedies of the Subject Parties or the
Covered Parties under this Agreement, nor will any breach of the Merger
Agreement or any agreement between any Subject Party and any of the Covered
Parties limit or otherwise affect any right or remedy of the Covered Parties
under this Agreement. If any term or condition of any other agreement between
any Subject Party and any of the Covered Parties conflicts or is inconsistent
with the terms and conditions of this Agreement, the more restrictive terms will
control as to such Subject Party.

 

(c)            Severability; Reformation. Each provision of this Agreement is
separable from every other provision of this Agreement. If any provision of this
Agreement is found or held to be invalid, illegal or unenforceable, in whole or
in part, by a court of competent jurisdiction, then (i) such provision will be
deemed amended to conform to applicable laws so as to be valid, legal and
enforceable to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The Subject Parties and the Covered Parties
will substitute for any invalid, illegal or unenforceable provision a suitable
and equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. Each Subject Party will, at a Covered
Party’s request, join the Covered Party in requesting that such court take such
action.

 

6

 

 

(d)            Amendment; Waiver. This Agreement may not be amended or modified
in any respect, except by a written agreement executed by the Subject Parties
and Pubco and the Company (or their respective permitted successors or assigns).
No waiver will be effective unless it is expressly set forth in a written
instrument executed by the waiving party and any such waiver will have no effect
except in the specific instance in which it is given. Any delay or omission by a
party in exercising its rights under this Agreement, or failure to insist upon
strict compliance with any term, covenant, or condition of this Agreement will
not be deemed a waiver of such term, covenant, condition or right, nor will any
waiver or relinquishment of any right or power under this Agreement at any time
or times be deemed a waiver or relinquishment of such right or power at any
other time or times.

 

(e)            Dispute Resolution. Any dispute, difference, controversy or claim
arising in connection with or related or incidental to, or question occurring
under, this Agreement or the subject matter hereof (other than applications for
a temporary restraining order, preliminary injunction, permanent injunction or
other equitable relief or application for enforcement of a resolution under this
Section 7(e)) (a “Dispute”) shall be finally settled under the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”),
unless otherwise agreed, by an arbitral tribunal composed of three (3)
arbitrators, at least one (1) of whom shall be an attorney experienced in
corporate transactions, appointed by agreement of the parties to such Dispute in
accordance with said Rules. In the event such parties fail to agree upon a panel
of arbitrators from the first list of potential arbitrators proposed by the AAA,
the AAA will submit a second list in accordance with such Rules. In the event
such parties shall have failed to agree upon a full panel of arbitrators from
such second list, any remaining arbitrators to be selected shall be appointed by
the AAA in accordance with such Rules. If at the time of the arbitration the
parties to such Dispute agree in writing to submit the dispute to a single
arbitrator, such single arbitrator shall be appointed by agreement of such
parties in connection with the foregoing procedure or failing such agreement by
the AAA in accordance with such Rules. All arbitrators shall be neutral
arbitrators and subject to Rule 19 of the Rules. The arbitrators shall apply the
laws of the State of Delaware, shall not have the authority to add to, detract
from, or modify any provision hereof. To the extent that the Rules and this
Agreement are in conflict, the terms of this Agreement shall control. A decision
by a majority of the arbitrators shall be final, conclusive and binding. The
arbitrators shall deliver a written and reasoned award with respect to the
dispute to each of the parties to the dispute, difference, controversy or claim,
who shall promptly act in accordance therewith. Any arbitration proceeding shall
be held in the State of Delaware. Time is of the essence and the proceedings
shall be streamlined and efficient. The arbitration proceedings conducted
pursuant hereto shall be confidential. No party shall disclose any information
about the arbitration proceedings or the evidence adduced by the other parties
in any arbitration proceeding or about documents provided by the other parties
in connection with the arbitration proceeding except in the course of a
judicial, regulatory or arbitration proceeding or as may be requested by a
governmental authority or as required or advisable under law or exchange rules.
Before making any disclosure permitted by the preceding sentence, the party
intending to make such disclosure shall give the other parties reasonable
written notice of the intended disclosure. The parties shall sign, and the
arbitrator, expert witnesses and stenographic reporters shall be asked to sign,
appropriate non-disclosure agreements or orders in order to effectuate this
Agreement of the parties as to confidentiality. The parties hereby exclude any
right of appeal to any court on the merits of the dispute. The provisions of
this Section 7(e) may be enforced in any court having jurisdiction over the
award or any of the parties or any of their respective assets, and judgment on
the award (including equitable remedies) granted in any arbitration hereunder
may be entered in any such court. Nothing contained in this Section 7(e) shall
prevent any Party from seeking injunctive or other equitable relief from any
court of competent jurisdiction, without the need to resort to arbitration.

 

7

 

 

(f)            Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware (without giving effect to its choice of law principles). Subject to
Section 7(e), for purposes of any legal action, suit or proceeding (an
“Proceeding”) arising out of or in connection with this Agreement or any
transaction contemplated hereby, each of the parties hereto (a) irrevocably
submits to the exclusive jurisdiction and venue of the Chancery Court of the
State of Delaware (provided, that if, and only after, such courts determine that
they lack subject matter jurisdiction over any Proceeding, such Proceeding shall
be brought in the federal courts of the United States located in the State of
Delaware (and in any court in which appeal from such courts may be taken), (b)
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth in Section 7(a)
shall be effective service of process for any Proceeding with respect to any
matters to which it has submitted to jurisdiction in this Section 7(f), (c)
waives and covenants not to assert or plead, by way of motion, as a defense or
otherwise, in any such Proceeding, any claim that it is not subject personally
to the jurisdiction of such court, that the Proceeding is brought in an
inconvenient forum, that the venue of the Proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court,
and hereby agrees not to challenge such jurisdiction or venue by reason of any
offsets or counterclaims in any such Proceeding, and (d) waives any bond, surety
or other security that might be required of any other party with respect
thereto. Each party hereto agrees that a final judgment in any such Proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law or in equity. The parties hereto
hereby knowingly, voluntarily and intentionally waive the right any may have to
a trial by jury in respect to any litigation based hereon, or arising out of,
under, or in connection with this Agreement and any agreement contemplated to be
executed in connection herewith, or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of any party in connection
with such agreements, in each case whether now existing or hereafter arising and
whether sounding in tort or contract or otherwise. Each party hereto
acknowledges that it has been informed by the other parties hereto that this
Section 7(f) constitutes a material inducement upon which they are relying and
will rely in entering into this Agreement. Any party hereto may file an original
counterpart or a copy of this Section 7(f) with any court as written evidence of
the consent of each such party to the waiver of its right to trial by jury.

 

(g)            Successors and Assigns; Third Party Beneficiaries. This Agreement
will be binding upon each Subject Party and each Subject Party’s estate,
successors and assigns, and will inure to the benefit of the Covered Parties,
and their respective successors and assigns. Each Covered Party may freely
assign any or all of its rights under this Agreement, at any time, in whole or
in part, to any Person which purchases, in one or more transactions, at least a
majority of the equity securities (whether by equity sale, merger or otherwise)
of such Covered Party or all or substantially all of the assets of such Covered
Party and its Subsidiaries, taken as a whole, without obtaining the consent or
approval of the Subject Parties. Each Subject Party agrees that the obligations
of such Subject Party under this Agreement are personal and will not be assigned
by such Subject Party. Each of the Covered Parties are express third party
beneficiaries of this Agreement and will be considered parties under and for
purposes of this Agreement.

 

(h)            Subject Parties Not Authorized to Act on Behalf of Covered
Parties. In the event that a Subject Party serves as a director, officer,
employee or other authorized agent of a Covered Party, such Subject Party shall
have no authority, express or implied, to act or make any determination on
behalf of a Covered Party in connection with this Agreement or any dispute or
Proceeding with respect hereto.

 

8

 

 

(i)            Construction. Each Subject Party acknowledges that such Subject
Party has been represented by counsel, or had the opportunity to be represented
by counsel of such Subject Party’s choice. Any rule of construction to the
effect that ambiguities are to be resolved against the drafting party will not
be applied in the construction or interpretation of this Agreement. Neither the
drafting history nor the negotiating history of this Agreement will be used or
referred to in connection with the construction or interpretation of this
Agreement. The headings and subheadings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement: (i) the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation”; (ii) the definitions contained
herein are applicable to the singular as well as the plural forms of such terms;
(iii) whenever required by the context, any pronoun shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; (iv) the
words “herein,” “hereto,” and “hereby” and other words of similar import shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular Section or other subdivision of this Agreement; (v) the word “if” and
other words of similar import when used herein shall be deemed in each case to
be followed by the phrase “and only if”; (vi) the term “or” means “and/or”; and
(vii) any agreement or instrument defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement or
instrument as from time to time amended, modified or supplemented, including by
waiver or consent and references to all attachments thereto and instruments
incorporated therein. Any reference herein to an entity’s board of directors or
any director shall include any governing body or governing Person equivalent to
a board of directors or director under the Delaware General Corporation Law, and
any reference herein to an entity’s officers shall include any Persons serving
in a function equivalent to such function under the Delaware General Corporation
Law.

 

(j)            Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. A photocopy, faxed,
scanned and/or emailed copy of this Agreement or any signature page to this
Agreement, shall have the same validity and enforceability as an originally
signed copy.

 

(k)            Effectiveness. This Agreement shall be binding upon each Subject
Party upon such Subject Party’s execution and delivery of this Agreement, but
this Agreement shall only become effective upon the consummation of the
Transactions. In the event that the Merger Agreement is validly terminated in
accordance with its terms prior to the consummation of the Transactions, this
Agreement shall automatically terminate and become null and void, and the
parties shall have no obligations hereunder.

 

(l)            Definitions. As used in the Agreement, the following terms shall
have the following meanings:

 

“Affiliate” means as to any Person, any other Person that directly or
indirectly, is in control of, is controlled by, or is under common control with,
such first Person, including any Person who would be treated as a member of a
controlled group under Section 414 of the Internal Revenue Code of 1986, as
amended, and any officer or director of such Person. For purposes of this
definition, an entity shall be deemed to be “controlled by” a Person if the
Person possesses, directly or indirectly, power either to (a) vote ten percent
(10%) or more of the securities (including convertible securities) of such
entity having ordinary voting power or (b) direct or cause the direction of the
management or policies of such entity whether by contract or otherwise; and, as
to a Person who is a natural person, such person’s Family members.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in the Commonwealth of Virginia are closed.

 

9

 

 

“Family” means, with respect to any Person, such Person, such Person’s spouse
and each of their parents, children and siblings, including adoptive
relationships and relationships through marriage, or any other relative of such
Person that resides with such Person.

 

“Person” means any natural person, limited liability company, partnership,
trust, unincorporated organization, corporation, association, joint stock
company, business, group, governmental authority or other entity.

 

“Representatives” means, with respect to any Person, its Affiliates and its and
its Affiliates’ respective managers, directors, officers, employees,
consultants, agents or other representatives (including legal counsel,
accountants, financial advisors, investment bankers and brokers).

 

“Subsidiary” means, with respect to any specified Person, any other Person of
which such specified Person, directly or indirectly through one or more
Subsidiaries, (a) owns at least fifty percent (50%) of the outstanding equity
interests entitled to vote generally in the election of the directors or similar
governing body of such other Person, or (b) has the power to generally direct
the business and policies of such other Person, whether by Contract or as a
general partner, managing member, manager, joint venturer, agent or otherwise.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

10

 

 

IN WITNESS WHEREOF, each undersigned Subject Party has duly executed and
delivered this Non-Competition and Non-Solicitation Agreement as of the date
first written above.

 

  Subject Parties:               /s/ John G. Gulbin, III   John G. Gulbin, III  
      TEMPUS INTERMEDIATE HOLDINGS, LLC         By: /s/ John G. Gulbin, III  
Name: John G. Gulbin, III   Title: Manager

 

Acknowledged and accepted as of the date first written above:

 

TEMPUS APPLIED SOLUTIONS HOLDINGS, INC.         By: /s/ Christopher D. Brady   
Name: Christopher D. Brady   Title: President         TEMPUS APPLIED SOLUTIONS,
LLC         By: /s/ Benjamin Scott Terry    Name:

Benjamin Scott Terry

  Title: Manager  

 

[Signature Page to Non-Competition Agreement]

 

 

 